Title: To James Madison from Edmund Pendleton, 5 February 1781
From: Pendleton, Edmund
To: Madison, James


Dear Sir
Virga Feby 5th 1781
I congratulate with you upon the very Agreable Intelligence from the South, of which you will have a full account ere this reaches you. I think Ld Cornwallis’s Army must be broken & can only depend for safety upon that at Cambden under Genl Lesly, & could we immediately fill up our line for the War, I think the termination of that evil would not be far distant. I have heard Arnold & his crew have left Us, but don’t know the certainty— Nor what purpose the Assembly are to meet the 1st. of March—unless it be on the subject of money or that any circumstance respecting the recruiting the men, may make it necessary. perhaps times appointed for measures, may have elapsed during the Invasion & require new directions.
Our friend Craddock Taylor wishes to know if there are any hopes of his speedy exchange—there are some Seamen at Winchester who would answer the purpose, if they can be applied to it, but that you know best. My Nephew Mr Harry Pendleton is here & desires his Complts to you. It is said that in Morgan’s engagement the Militia behaved to a Charm—dealing out their Bayonets with all the Spirit & Dexterity of Veterans, let them have credit for it. My Complts to Mr Jones I will be ready to write him next week. I am
Dr Sr Yr Affe & Obt
Edmd Pendleton
